DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-15, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groden et al. (2019/0033862).
Regarding claim 1: Groden discloses an apparatus for causing an unmanned aerial vehicle (UAV) to perform a contingency landing procedure, the apparatus comprising:
a memory configured to store computer-readable program code (Paragraph 0031); and
processing circuitry configured to access the memory and execute the computer- readable program code to cause the apparatus to at least: determine candidate safe landing zones (SLZs) within an estimated current range of the UAV from a current position (Paragraph 0151 and 0155);
generate trajectories for landing the UAV in respective ones of the candidate SLZs based on environmental and operational factors that affect flight of the UAV from the current position to the respective ones of the candidate SLZs (Paragraph 0139, 0151);
calculate risk values that quantify third-party risk associated with operation of the UAV along respective ones of the trajectories to the respective ones of the candidate SLZs, a lowest of the risk values associated with a trajectory from the current position to a selected one of the candidate SLZs (Paragraph 0052-0053);
calculate a flight termination risk value that quantifies third-party risk associated with immediately landing the UAV at the current position (Paragraph 0052-0053); 
perform a comparison of the lowest of the risk values with the flight termination risk value (Paragraph 0052-0053 and 0064); and 
execute a sequence to operate the UAV along the trajectory to the selected one of the candidate SLZs, or immediately land the UAV at the current position, based on the comparison (Paragraph 0139, 0151).
Regarding claim 2: Groden discloses wherein the processing circuitry is further configured to cause the apparatus located onboard the UAV to autonomously execute the sequence without input from a ground control station (GCS), wherein the GCS and the UAV are part of an unmanned aerial system (Paragraph 0022).
Regarding claim 3: Groden discloses wherein the UAV is part of an unmanned aerial system that also includes a ground control station (GCS), the apparatus is located at the GCS, and the apparatus is caused to execute the sequence through remote control of the UAV from the GCS (Paragraph 0029-0031).
Regarding claim 4: Groden discloses wherein the processing circuitry is configured to execute the computer-readable program code to further cause the apparatus to: generate or receive a risk map 
Regarding claim 8: Groden discloses wherein the apparatus is caused to execute the sequence to operate the UAV along the trajectory to the selected one of the candidate SLZs, and utilizing an updated current position along the trajectory, the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further:
generate or receive an updated risk map of the geographic area of operation of the UAV, the updated risk map including the risk zones with respective updated risk categories having respective updated risk weighting factors (Paragraph 0052-0053 and 0166); 
calculate an updated lowest of the risk values and an updated flight termination risk value based on the respective updated risk weighting factors (Paragraph 0052-0053 and 0166); and
interrupt the sequence to immediately land the UAV at the updated current position when the updated lowest of the risk values is greater than the updated flight termination risk value (Paragraph 0064).
Regarding claim 9: Groden discloses wherein the apparatus is caused to execute the sequence to operate the UAV along the trajectory to the selected one of the candidate SLZs when the lowest of the risk values is less than or equal to the flight termination risk value, and to immediately land the UAV at the current position when the lowest of the risk values is greater than the flight termination risk value (Paragraph 0052-0053 and 0064).
Regarding claim 10: Groden discloses wherein the apparatus is caused to execute the sequence to operate the UAV along the trajectory to the selected one of the candidate SLZs when the lowest of 
Regarding claim 11: Groden discloses wherein the apparatus is caused to execute the sequence to operate the UAV along the trajectory to the selected one of the candidate SLZs, and utilizing an updated current position along the trajectory, the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further: determine updated candidate SLZs within an updated estimated current range of the UAV from the updated current position, the updated candidate SLZs including the selected one of the candidate SLZs (Paragraph 0052-0053, 0064, 0151);
generate updated trajectories for landing the UAV in respective ones of the updated candidate SLZs (Paragraph 0052-0053, 0064, 0151);
calculate updated risk values and an updated flight termination risk value, a lowest of the updated risk values associated with an updated trajectory from the updated current position to a selected one of the updated candidate SLZs (Paragraph 0052-0053, 0064, 0151);
perform a comparison of the lowest of the updated risk values with the updated flight termination risk value; and execute an updated sequence to operate the UAV along the updated trajectory to the selected one of the updated candidate SLZs, or immediately land the UAV at the updated current position, based on the comparison (Paragraph 0052-0053, 0064, and 0151).
Regarding claims 12-15, and 19-22: these claims contain the same features and limitations as claims 1-4, and 8-11 above and are therefore rejected under the same basis and rationale.
Allowable Subject Matter
Claims 5-7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668